

117 HR 4314 IH: Fair Allocation of Highway Funds Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4314IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Foster (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to apportionments to States for certain highway programs, and for other purposes.1.Short titleThis Act may be cited as the Fair Allocation of Highway Funds Act of 2021.2.Calculation of amountsSection 104(c)(1) of title 23, United States Code, is amended by striking subparagraph (B) and inserting the following:(B)Adjustment to amounts(i)In generalThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent, but not more than 105 percent, of the sum of—(I)the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available; plus(II)an amount which bears the same ratio to the General Fund transfer amount as—(aa)the aggregate of amounts collected in such State under the Federal internal revenue laws (other than the taxes and penalties described in section 9503(b) of the Internal Revenue Code of 1986) in the most recent fiscal year for which data are available; bears to(bb)the aggregate of amounts collected in all States under such Federal internal revenue laws in such fiscal year.(ii)Total spendingAfter the adjustment described in clause (i), the amount for each State determined under this subsection shall be adjusted by a single multiplicative factor to ensure that total spending will not be affected by this subparagraph.(iii)General Fund transfer amount definedIn this subparagraph, the term General Fund transfer amount means the amount equal to the aggregate amount of funds, as estimated by the Secretary of Transportation, to be apportioned from the Highway Trust Fund in the fiscal year in which the apportionment will be made that are attributable to deposits in the Fund derived from a source other than the taxes and penalties described in section 9503(b) of the Internal Revenue Code of 1986..